Citation Nr: 0432434	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  99-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a jaw 
injury, currently evaluated as 10 percent disabling.

2.  Entitlement an initial rating in excess of 10 percent for 
traumatic neuralgia of the fifth cranial nerve with sensory 
neuropathy.

3.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 due to treatment for a service-connected 
condition requiring convalescence. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 until August 
1980.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from September 1998 and January 2001 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that 
additional development is required to satisfy the duties to 
notify and assist under the VCAA.  With respect to notice, 
the veteran was sent communications dated in April 2001 and 
January 2004.  The April 2001 notice letter discussed the 
VCAA but did not specify to what claims the correspondence 
was in reference.  That letter also failed to specifically 
set out the type of evidence needed to substantiate claims of 
entitlement to increased ratings and to a temporary total 
rating under 38 C.F.R. § 4.30.  The January 2004 letter 
pertained to claims for loss of smell and taste sensations, a 
cervical spine disability and surgical residuals under 
38 U.S.C.A. § 1151.  None of those claims are the subject of 
the instant appeal.  Due to these deficiencies, the notice 
letters fail to satisfy the VCAA notice requirement.  

The Board further finds that, with respect to the veteran's 
jaw claim, further development is in order.  It is noted that 
the veteran was afforded a dental examination in March 2003.  
That examination report clearly stated that the veteran 
suffered "some bone loss" due to missing teeth.  In this 
vein, the Board observes that several Diagnostic Codes under 
38 C.F.R. § 4.150, for dental and oral conditions, afford 
evaluations in excess of the 10 percent currently assigned, 
based on bone loss.  However, more information is required in 
order to properly consider such alternate rating 
possibilities.   Particularly, it is necessary to know 
precisely where the bone loss occurred (e.g., mandible, 
maxilla, hard palate, etc.) and the extent of such loss 
(e.g., was more than half of the bone lost).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2004), and any other 
applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each claim on appeal, and inform him of 
the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  Schedule the veteran for a VA dental 
examination in order to determine the 
nature, extent and etiology of the 
veteran's residuals of a jaw injury.  Any 
and all necessary tests should be 
accomplished.  The examiner should 
identify any bone loss, specifying the 
bones affected, and the extent of the 
loss (e.g., more or less than half of the 
bone).  Additionally, any limitation of 
motion of the inter-incisal range should 
be noted, in millimeters.  The range of 
lateral excursion should also be noted in 
the same manner.
 
The claims file must be reviewed in 
conjunction with the examination.  
Moreover,  the report of examination 
should clearly indicate that the claims 
folder was indeed reviewed. 

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



